The offense is seduction; punishment fixed at confinement in the penitentiary for a period of two years.
Attention is directed to the failure of the recognizance to conform with the essentials named in the statute, in that it does not state the offense of which the appellant was convicted. When one is released on bail, this court is without jurisdiction to pass upon his case in the absence of a recognizance prepared in conformity with the law. See Art. 903, C. C. P; Vernon's Tex.Crim. Stat., p. 873; Watson v. State,62 Tex. Crim. 620; Willoughby v. State, 87 Tex. Crim. 40; Godby v. State, 227 S.W. Rep. 192; Nugent v. State, 229 S.W. Rep. 855.
The appellant is privileged, within fifteen days, to amend his transcript by filing in this court a certified copy of a recognizance complying with the terms of the law.
The appeal is dismissed.
Dismissed.
                 ON MOTION FOR REINSTATE APPEAL